DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1, fig. 5 (claims 1-4 and 6-12) in the reply filed on 11/14/2022 is acknowledged. In the previous office action dated 11/14/2022, the Examiner overlooked claim 14 which indicating generic. However, claim 14 is not generic and read on non-elected species. 
Claims 5, 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (“Kato”, US 2007/0297025) in view of Ishii (US 2018/0027202).

Regarding claim 1, Kato discloses an image sensor comprising: 
an image sensor generates an analog-sensor signal (Kato: see pars. [0040]-[0041], wherein an image sensor included in a solid-state image pickup device 2 generates an analog sensor signal), and
an analog logic configured to convert an analog signal output from at least one pixel among the pixels into a first digital code using analog-to-digital conversion, and convert the first digital code into a second digital code by adjusting low-order bits of the first digital code in response to a control signal (Kato: see fig. 5 and pars. [0040]-[0042], wherein a solid-state image pickup device 2 configures to convert an analog sensor signal being read by the image sensor into n-bit digital signal as a first digital code using an AD converter 11, and convert n-bit digital signal into a second digital code as performing bit shifting for n-bit digital signal as the first digital code in the most significant bit MSB direction and insert zero onto the least significant bit LSB side which becomes a vacant in response to a set value input).
Kato does not explicitly disclose that a pixel array disposed in a Bayer pattern and including pixels which respectively generate electrical charge according to received light incident.
However, Ishii teaches that a pixel array disposed in a Bayer pattern and including pixels which respectively generate electrical charge according to received light incident (Ishii: see figs. 2-3 and pars. [0021], [0024], [0027], wherein an image sensor 103 includes a plurality of unit pixels 200 arranged in a matrix, disposed in a Bayer pattern which respectively generate electric charge upon receiving a subject image formed by the imaging lens 101 and light has passed through the imaging lens 101).
One would have been motivated to obtain color image data by including a Bayer pattern (Ishii: see par. [0024]). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ishii with the Kato’s system to include a pixel array disposed in a Bayer pattern and including pixels which respectively generate electrical charge according to received light incident.

Regarding claim 7, Kato in the combination with Ishii discloses the image sensor of claim 1, wherein the image sensor is included in an image sensing device (Kato: see fig. 5 and par. [0040], wherein the image sensor is included in the solid-state image pickup device 2).
Ishii further teaches that the image sensing device includes a controller configured to control operation of the image sensor, a memory configured to store information associated with operation of the image sensing device, and a storage part configured to store image data sensed by the image sensor (Ishii: see par. [0022], [0067], in which an image sensing device 100 including an overall control/computation circuit 106 configures to control operation of the entire image sensing device 100, a storage medium configures to store information associated with operation of the device, and a memory circuit 107 and a recording circuit 108 are recording media such as non-volatile memories or memory cards that record and store, for example, the image signal output from the overall control/computation circuit 106).
One would have been motivated to control the device and store image data.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ishii with the Kato and Ishii’s system to include a controller configured to control operation of the image sensor, a memory configured to store information associated with operation of the image sensing device, and a storage part configured to store image data sensed by the image sensor.

Regarding claim 8, Kato discloses a method of operating an image sensing device, the method comprising: 
generating an analog-sensor signal (Kato: see pars. [0040]-[0041], wherein an image sensor included in a solid-state image pickup device 2 generates an analog sensor signal);
converting the analog signal from an output line of the at least one pixel to generate a first digital code (Kato: see fig. 5 and pars. [0040]-[0042], in which a solid state image pickup device 2 converts an analog sensor signal being read by the image sensor into n-bit digital signal as a first digital code using an AD converter 11); and 
adjusting low-order bits of the first digital code in response to a first control signal to generate a second digital code (Kato: see fig. 5 and pars. [0040]-[0042], note that the solid state image pickup device 2 performs bit shifting for n-bit digital signal as the first digital code in the most significant bit MSB direction and insert zero onto the least significant bit LSB side which becomes a vacant in response to a set value input to generate a second digital code).
Kato does not explicitly disclose generating an analog signal corresponding to electrical charge generated in response to incident light using at least one pixel.
On the other hand, Ishii teaches generating an analog signal corresponding to electrical charge generated in response to incident light using at least one pixel (Ishii: see fig. 2 and par. [0024], [0027], in which an image sensor 103 includes a plurality of unit pixels 200 arranged in a matrix generating electric charge upon receiving a subject image formed by the imaging lens 101 as received light incident).
One would have been motivated to obtain image data by having an analog signal corresponding to electrical charge generated in response to incident light using at least one pixel.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ishii with the Kato’s system to include generating an analog signal corresponding to electrical charge generated in response to incident light using at least one pixel.

Regarding claim 11, Kato in the combination with Ishii discloses the method of claim 8, wherein the second digital code is a number of remaining high-order bits other than a number of the low-order bits in the first digital code (Kato: see fig. 5 and par. [0042], wherein the output of the bit-shift circuit 31 is a number of remaining high-order bits other than a number of the low-order bits in the output of AD conversion 11 as the bit-shift circuit 31 performs bit shifting in the most significant bit MSB direction and insert zero onto the least significant bit LSB side which becomes vacant as a set value input).

Regarding claim 12, Kato in the combination with Ishii discloses the method of claim 11, further comprising: 
generating random bits (Kato: see fig. 5 and par. [0042], wherein a signal generator 13 generates random bits as m bit); and 
outputting a third digital code including the random bits as low-order bits of the second digital code (Kato: see fig. 5 and par. [0042], in which a bit insertion circuit 32 output a third digital code as output processed signal including the random bits as low-order bits of the output of the bit shift 31 as inserting the randomly distributed signals output from the signal generator 13 into a bit in which zero is inserted, as the output of the bit-shift circuit 31).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (“Kato”, US 2007/0297025) in view of Ishii (US 2018/0027202), Nonoshita (US 2021/0227162) and further in view of Bong Kwon et al. (“Bong Kwon”, US 6,633,335).

Regarding claim 2, Kato in the combination with Ishii discloses the image sensor of claim 1, wherein the analog logic includes: 
an analog digital converter (ADC) configured to generate the first digital code (Kato: see fig. 5 and par. [0041], wherein the AD converter 11 configures to generate the n-bit digital signal as the first digital code).
Kato in the combination with Ishii does not explicitly disclose that an analog digital converter (ADC) controller configured to generate the control signal in response to a gain adjust signal and an analog digital converter (ADC) configured to adjust an analog gain in response to the control signal, amplify the analog signal using the analog gain to generate the first digital code.
However, Nonoshita teaches that an analog digital converter (ADC) controller configured to generate the control signal in response to a gain adjust signal and an analog digital converter (ADC) configured to adjust an analog gain in response to the control signal, amplify the analog signal using the analog gain to generate the first digital code (Nonoshita: see fig. 4 and pars. [0117]-[0118], [0121], [0150], in which a reference signal generation unit 19 configures to generate a ramp wave reference signal RAMP in response to a gain adjust signal as changing an inclination of a ramp wave of a reference signal RAMP and an analog digital converter 140 configures to adjust an analog gain in response to the ramp wave reference signal RAMP based on the luminance information, as the gain is applied, ADC 140 amplifies the analog signal using the gain to generate a digital value).
One would have been motivated to obtain suitable digital value based on adjusted gain applied. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nonoshita with the Kato and Ishii’s system to include an analog digital converter (ADC) controller configured to generate the control signal in response to a gain adjust signal and an analog digital converter (ADC) configured to adjust an analog gain in response to the control signal, amplify the analog signal using the analog gain to generate the first digital code.
Kato in the combination with Ishii and Nonoshita does not explicitly disclose an analog digital converter (ADC) controller configured to generate the control signal in response to a user input signal. 
Nevertheless, Bong Kwon teaches that an analog digital converter (ADC) controller configured to generate the control signal in response to a user input signal (Bong Kwon: see column 4, lines 38-40, wherein the initial value of the ramp voltage may be set to an appropriate level which is more than the expected maximum analogue signal or by users). 
One would have been motivated to obtain digital value based on another way of setting applied by users. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bong Kwon with the Kato and Ishii and Nonoshita’s system to include an analog digital converter (ADC) controller configured to generate the control signal in response to a user input signal.

Regarding claim 3, Kato in the combination with Ishii, Nonoshita and Bong Kwon discloses the image sensor of claim 2, wherein the analog logic further includes: 
a bit shifter configured to shift a number of low-order bits to be adjusted according to the control signal in order to output a remaining number of high-order bits as the second digital code (Kato: see fig. 5 and par. [0042], in which a bit-shift circuit 31 configures to shift a number of low-order bits to be adjusted according to the set value input to output a remaining number of high-order bits as performing bit shifting in the most significant bit direction and insert zero onto the least significant bit LSB side which becomes vacant as the second digital code), and 
the first digital code is a sum of the number of low-order bits and the remaining number of high-order bits (Kato: see fig. 5 and par. [0042], wherein the first digital code is a sum of the number of low-order bits before zeros are inserted in the LSB side and the remaining number of high-order bits as after bit shifting performed in the MSB direction).

Regarding claim 4, Kato in the combination with Ishii, Nonoshita and Bong Kwon discloses the image sensor of claim 3, further comprising: 
digital logic receiving the second digital code and including a random bit generator configured to generate a number of random bits (Kato: see fig. 5 and par. [0042], wherein a bit-insertion 32/a signal generator 13 receives the second digital code as output of the bit-shift circuit 31 and includes a signal generator 13 configures to generate a number of random bits as m bits), 
wherein the digital logic combines the second digital code with the number of random bits to generate a third digital code (Kato: see fig. 5 and par. [0042], in which the bit insertion 32 combines the second digital code as output of bit-shift circuit 31 with the number of random bits as inserting the randomly distributed signals output from the signal generator 13 into a bit in which zero is inserted to generate a third digital code as an output processed signal).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (“Kato”, US 2007/0297025) in view of Ishii (US 2018/0027202), Nonoshita (US 2021/0227162), Bong Kwon et al. (“Bong Kwon”, US 6,633,335) and further in view of Kawabata et al. (“Kawabata”, US 2014/0028326).

Regarding claim 6, Kato in the combination with Ishii, Nonoshita and Bong Kwon discloses the image sensor of claim 2, wherein the input signal sets the number of low-order bits adjusted in the first digital code (Kato: see fig. 5 and par. [0042], wherein a bit-shift circuit 31 configured to perform bit shifting for the sensor signal output from the AD converter 11 in the most-significant-bit (MSB) direction and insert zero onto the least-significant-bit (LSB) side which becomes vacant, as a set-value input).
Nonoshita further teaches that the gain adjust signal adjusts the analog gain of the ADC (Nonoshita: see fig. 4 and par. [0150], in which a reference signal generation unit 19 configures to generate a ramp wave reference signal RAMP in response to a gain adjust signal as changing an inclination of a ramp wave of a reference signal RAMP).
One would have been motivated to obtain suitable digital value based on adjusted gain applied. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nonoshita with the Kato and Ishii, Nonoshita and Bong Kwon’s system to include the gain adjust signal adjusting the analog gain of the ADC.
Kato in the combination with Ishii, Nonoshita and Bong Kwon does not explicitly disclose that the user input signal sets the number of low-order bits adjusted in the digital code.
On the other hand, Kawabata teaches that the input signal set by a user (Kawabata: see par. [0036], wherein the bit shift amounts M and N may be set in the data setting section 24 by a program provided by a user).
One would have been motivated to obtain flexible number of bits to shift set by a user. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kawabata with the Kato and Ishii, Nonoshita and Bong Kwon’s system to include the user input signal set by a user. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (“Kato”, US 2007/0297025) in view of Ishii (US 2018/0027202) and further in view of Kawabata et al. (“Kawabata”, US 2014/0028326).

Regarding claim 9, Kato in the combination with Ishii discloses the method of claim 8, wherein the first control signal includes a input signal setting a number of low-order bits to be adjusted (Kato: see fig. 5 and par. [0042], in which the set value control signal includes a input signal setting number of low-order bits to be adjusted as the bit-shift circuit 31 performs bit shifting in the most significant bit MSB direction and insert zero onto the least significant bit LSB side which becomes vacant as a set-value input).
Kato in the combination with Ishii does not disclose that the input signal is set by a user. 
However, Kawabata teaches that the input signal is set by a user (Kawabata: see par. [0036], wherein the bit shift amounts M and N may be set in the data setting section 24 by a program provided by a user).
One would have been motivated to obtain flexible number of bits to shift set by a user. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kawabata with the Kato and Ishii’s system to include the input signal set by a user. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (“Kato”, US 2007/0297025) in view of Ishii (US 2018/0027202) and further in view of Nonoshita (US 2021/0227162).

Regarding claim 10, Kato in the combination with Ishii discloses the method of claim 8.
Kato in the combination with Ishii does not explicitly disclose that the analog signal is amplified with a gain adjusted according to a second control signal to be converted to the first digital code.
However, Nonoshita teaches that the analog signal is amplified with a gain adjusted according to a second control signal to be converted to the first digital code (Nonoshita: see fig. 4 and par. [0150], wherein the gain of the analog-digital converter 140 can be adjusted by changing an inclination of a ramp wave of a reference signal RAMP according to the luminance information. As the gain is applied as a second control signal, ADC 140 amplifies the analog signal using the gain to generate a digital value).
One would have been motivated to obtain suitable digital value based on adjusted gain applied. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nonoshita with the Kato and Ishii’s system to include the analog signal amplified with a gain adjusted according to a second control signal to be converted to the first digital code.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697         


/LIN YE/Supervisory Patent Examiner, Art Unit 2697